Citation Nr: 1724366	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-18 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to referral for an extraschedular rating for uterine fibroids with dysmenorrhea and menometorrhagia.

2.  Entitlement to a separate compensable rating for anemia.

3.  Entitlement to service connection for bilateral arterial thrombosis as secondary to uterine fibroids.

4.  Entitlement to a total disability rating for individual unemployability, prior to November 14, 2012.


REPRESENTATION

Veteran represented by:	Kara J. Mahoney, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1983.

As a preliminary matter, the Board acknowledges that the Veteran has encountered unfortunate difficulty regarding the processing of her various filings during the pendency of her appeal.  In light of these discrepancies, the Board of Veterans' Appeals (Board) has liberally construed the procedural posture of this appeal in a manner to mitigate any unfair prejudice to her.

The issue of entitlement to an increased initial rating for uterine fibroids and the inextricably intertwined issue of entitlement to a separate compensable rating for anemia come before the Board, on appeal from April 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran filed her notice of disagreement (NOD) with those determinations in August 2009.  She was issued a statement of the case (SOC) in June 2011.  In July 2011, she filed her substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In January 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for bilateral arterial thrombosis, entitlement to a separate compensable rating for anemia, and entitlement to an earlier TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The schedular criteria for uterus disease, combined with any separate compensable rating for anemia, adequately contemplate the Veteran's reported symptomatology.


CONCLUSION OF LAW

The criteria for an extraschedular rating for uterine fibroids with dysmenorrhea and menometorrhagia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7613 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an extraschedular rating

The Veteran seeks entitlement to an extraschedular rating for uterine fibroids.

The court has held that the determination of whether a Veteran is entitled to an extraschedular rating is a three step inquiry.  See 38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

The Veteran's primary complaints have been that of pain, severe bleeding, weakness, and fatigue.  See, e.g., Appellate Brief, 4-6 (Apr. 19, 2017) (VBMS).  As discussed in the remand below, the symptoms of weakness and fatigue would be contemplated under a separate rating for anemia.  Thus, the Board will focus its analysis on whether the Veteran's symptoms of pain and severe bleeding are adequately contemplated by the schedular criteria.

The Veteran is currently rated under Diagnostic Code 7613, which assigns at most a 30 percent rating for "symptoms not controlled by continuous treatment."  38 C.F.R. § 4.116, Diagnostic Codes 7613.  In the context of her appeal, the 30 percent rating accounts for her symptoms of bleeding and pain, which are not controlled by continuous treatment.  As mentioned, she has the highest schedular rating for her symptoms.  

To gain additional clarity about the appropriateness of a 30 percent rating for bleeding and pain, the Board examined other relevant gynecological conditions that warranted a 30 percent schedular rating.  Notably, 30 percent ratings were contemplated for complete removal of the uterus, after the initial three months, and for "continuous menstrual disturbances."  See, e.g., 38 C.F.R. § 4.116, Diagnostic Codes 7618 and 7622.  

Placed in this context, the Board finds that the schedular criteria adequately contemplate the Veteran's symptoms of pain and severe bleeding and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Entitlement to referral for extraschedular consideration for uterine fibroids is denied.

REMAND

Entitlement to a compensable evaluation for anemia

The Veteran has been implicitly awarded service-connection for anemia as secondary to her service-connected uterine fibroids.  See Rating Decision, 1 (Apr. 10, 2009) (VBMS) (noting that her uterine fibroids caused chronic anemia).  

Evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2016).  In this instance, the Veteran's uterine fibroids are manifested by pain and bleeding and her anemia is manifested by weakness and fatigue.  See Appellate Brief, 6 (Apr. 19, 2017) (VBMS).  These symptoms are clearly separate and distinct, which entitles the Veteran to a separate rating for anemia.  See 38 C.F.R. §§ 4.14, 4.117, Diagnostic Code 7700 (2016).

Although the Veteran has received various VA examinations during the pendency of her claim, she has not been adequately evaluated for anemia.  See, e.g., VA Examination, 2 (June 17, 2010) (VBMS) (the examination report did not include a discussion of the requisite laboratory findings to appropriately rate anemia).  Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Veteran should be provided a VA examination that adequately addresses the nature and severity of her anemia.

Service connection for bilateral arterial thrombosis

The Veteran filed her claim for bilateral arterial thrombosis in July 2010.  In a June 2011 SOC, the RO essentially adjudicated this issue in the first instance by stating in the body of the decision that "uterine fibroids did not contribute to [the Veteran's] arterial thromboses."  Consequently, the Board construes her July 2011 substantive appeal, which appealed all issues, to function as her NOD to the issue of service connection for bilateral arterial thrombosis.  

When there has been initial RO adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an appropriate SOC on this issue is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the SOC only if it is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Entitlement to a TDIU prior to November 14, 2012

The Veteran also seeks entitlement to a TDIU prior to November 14, 2012.  Given that the remaining claims on appeal bear directly on this issue, it must be remanded as it is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a SOC regarding the issue of entitlement to service connection for bilateral arterial thrombosis as secondary to uterine fibroids.  Advise the Veteran of the time period in which to perfect her appeal.  If she perfects her appeal of this issue in a timely fashion, return the case to the Board for review as appropriate.

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of her service-connected anemia.  The entire claims file should be made available to the examiner for review and all necessary testing must be accomplished.  The examiner should discuss the functional impact of the Veteran's service-connected disabilities.  A full explanation should be provided for any opinions expressed. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and her representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


